DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
 Response to Arguments
In response to the applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 01/28/2021, with respect to the rejection(s) of claim(s) 1-14, which are amended, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kano (US 20150205892 A1 ) and (Sumiyoshi (US 20170060000 A1) in view of, where applicable, the previous reference(s). Sumiyoshi resolves the deficiencies of the previous reference(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (JP 2004074200 A), hereinafter Miura  (page and paragraph numbers refer to English translation provided by the applicant on 06/27/2018), in view of Ooike et al. (US 20140015886 A1), hereinafter Ookie, Kano (US 20150205892 A1) and  Sumiyoshi (US 20170060000 A1).

Regarding claim 1, Miura teaches a deformation processing support system, the deformation processing support system being configured to calculate a necessary deformation amount that is necessary for deforming the actual work from an intermediate shape to a target shape based on a difference between the intermediate shape and the target shape of the actual work via deformation processing of the actual work (p.2, ¶1, “method of manufacturing a metal plate having a curved surface, a curved surface on which a difference between a desired shape and a current metal plate shape is formed and a curved surface of a current metal plate are analyzed on a curved surface”), the deformation processing support system comprising: 
(p. 5, ¶1, “Computer”) programmed to:
	acquire target shape data of the actual work (p.2, ¶3 “the desired shape accumulated as data” and It is possible to create and process a desired shape as an image”) [[whose surface has a reference line disposed thereon]]; 
	acquire intermediate shape data from the actual work having the intermediate shape [[whose surface has a reference line drawn on the actual work before starting the deformation processing and that changes in shape by the deformation processing]], during the deformation processing (p. 2 ¶3 “the current shape of the metal plate measured by the three-dimensional shape measuring means”); 
	overlap the target shape data and the intermediate shape data (p. 3, ¶ 1, “Dimensional shape measurement means which is capable of inputting a signal from said Image creation processing means and a signal from said three dimensional shape measurement means and comparing means for comparing these signals with each other”) [[through positioning the reference lines relative to each other]];
	calculate the necessary deformation amount for each of plural positions on the actual work based on a difference between the target shape data and the intermediate shape data (p. 3, ¶ 1, “Dimensional shape measurement means which is capable of inputting a signal from said Image creation processing means and a signal from said three dimensional shape measurement means and comparing means for comparing these signals with each other, said control means is characterized by outputting a signal to the heating means based on a signal from the comparing means”); and
	initiate deformation processing on the actual work based on the calculated necessary deformation amounts for each of the plural positions on the actual work.


	overlap the target shape data and the intermediate shape data through positioning the reference lines relative to each other.

	Ooike teaches the actual work having the intermediate shape whose surface has a reference line drawn on the actual work before starting the deformation processing and changed in shape by the deformation processing ([0033] “The reference marks M1 to M16 are formed of metal such as Cu or Au” [0034] “reference marks actually formed on the substrate 3 are referred to as reference marks M” [0035] “To properly grasp the deformation state of the substrate 3, it is necessary to read the positions of the reference marks M on the substrate 3 and to compare the positions of the reference marks M with the positions of the designed reference marks m”. Reference marks are formed on the substrate, the substrate is subjected to heat treatment which causes a deformation state, reference marks are then compared to designed placement of marks, therefore the reference marks/line is drawn prior to deformation process), nor
	overlap the target shape data and the intermediate shape data through positioning the reference lines relative to each other ([0035] “To properly grasp the deformation state of the substrate 3, it is necessary to read the positions of the reference marks M on the substrate 3 and to compare the positions of the reference marks M with the positions of the designed reference marks m”).
	the [[scratch]] line changes in shape with a deformation of the actual work that is caused by at least one [[pressing of the pressing]] machine ([0035] “To properly grasp the deformation state of the substrate 3, it is necessary to read the positions of the reference marks M on the substrate 3 and to compare the positions of the reference marks M with the positions of the designed reference marks m”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the references markers as taught by Ookie for comparing the target shape data and intermediate shape data of Miura. One of ordinary skill in the art would have been motivated to properly grasp the deformation state of Miura (Ookie [0035]).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   

	Muira does not teach a deformation processing support system of a pressing machine that performs multiple pressings on an actual work.
	Kano teaches a deformation processing support system of a pressing machine that performs multiple pressings on an actual work ([0025] According to the present invention, independently of judgment by an operator, based on an objective index, an amount of springback is able to be evaluated, and thus an appropriate countermeasure against the springback is able to be implemented” and (abstract “amount of springback after die release of a press forming product”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the deformation proceeding for pressing as taught by Kano in the deformation processing method of Miura. One of ordinary skill in the art would have been motivated to apply countermeasures while deforming a product by pressing (Kano [0006]).

	Muira does not teach wherein:
	the reference line drawn on the actual work is a scratch line.

	Sumiyoshi teaches the reference line drawn on the actual work is a scratch line ([0082] “an azimuth reference mark (e.g., a notch or an orientation flat) is provided on the wafer 8”).

	
	

Regarding claim 2, Miura in view of Ookie, Kano and Sumiyoshi teaches the deformation processing support system according to claim 1.
	Miura does not teach wherein a first reference line and a second reference line are disposed on each of the surface of the target shape data and the surface of the actual work, and 
	the computer positions the first reference lines relative to each other and the second reference lines relative to each other, of the target shape data and the intermediate shape data such that: (i) the first reference line on the target shape data and the first reference line on the intermediate shape data partially overlap with each other on an identical plane and the second reference line on the target shape data and the second reference line on the intermediate shape data partially overlap with each other on an identical plane.

	Ookie teaches wherein a first reference line and a second reference line are disposed on each of the surface of the target shape data and the surface of the actual work ([Fig. 3A and [0034] “reference marks actually formed on the substrate 3 are referred to as reference marks M, and originally designed reference marks are referred to as reference marks m”) and wherein 
	the necessary deformation amount calculating part positions the first reference lines relative to each other and the second reference lines relative to each other, of the target shape data and the intermediate shape data such that the first reference line on the target shape data and the first reference line on the intermediate shape data partially overlap with each other on one same plane and the second reference line on the target shape data and the second reference line on the intermediate shape data partially overlap with each other on one same plane  (Fig. 3A M1,m1 and M2,m2 [0035] “it is necessary to read the positions of the reference marks M on the substrate 3 and to compare the positions of the reference marks M with the positions of the designed reference marks m”. Examiner notes the target reference position of Ookie is the original reference position, however the characteristics of determining a deformation amount in order to correct further processing is equivalent to the instant application).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the references markers as taught by Ookie for comparing the target shape data and intermediate shape data of Miura. One of ordinary skill in the art would have been motivated to properly grasp the deformation state of Miura (Ookie [0035]).    

Regarding claim 6, Miura in view of Ooike, Kano and Sumiyoshi teaches the deformation processing support system according to 1.
	Miura further teaches wherein: 
	the computer produces a contour figure based on the calculated necessary deformation amount for each of the plural positions on the actual work (p.3 ¶3 – p. 4 ¶1, “Curved surface theory analysis (or reverse development of map development (hereinafter referred to as inverse map conversion)) is performed to obtain the heating position. Further, a change amount of the girth length of the processing curved surface is obtained, an indication of the shrinkage amount of each heating wire Is calculated from the change amount of the girth length, and this (reference of the shrinkage amount) is set as a temporary shrinkage amount of each heating wire, Using the optimizing means, the true amount of shrinkage (eigen deformation amount) required for each heating wire and the heating amount to be given are determined”)

Regarding claim 7, Miura in view of Ookie, Kano and Sumiyoshi teaches the deformation processing support system according claim 1, 
	Miura further teaches wherein plural reference lines are disposed by disposing grid lines on an overall surface of the target shape data and an overall surface of the actual work (p. 5, ¶2 “in the designation of the heating position in the drawing, the black spot is the drawing heating position for giving heat shrinkage, the line such as the contour line is the linear heating position for giving angular deformation, the straight line extending from the left side by the primary bending press The roller lines, the six parallel lines extending from the upper left to the lower right are frame lines respectively” in reference to figure 4 shown below.

    PNG
    media_image1.png
    634
    512
    media_image1.png
    Greyscale


Claims 8-9 and 13-14 are the methods of using the deformation processing support system of claims 1-2 and 6-7, respectively. The limitations are substantially the same, therefore claims 8-9 and 13-14, are rejected for the same reasons as claims 1-2 and 6-7, respectively.

s 3, 4, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura view of Ookie, Kano and Sumiyoshi and Sobue et al. (US 20170001371 A1), hereinafter Sobue.

Regarding claim 3, Miura in view of Ookie, Kano and Sumiyoshi teaches the deformation processing support system according to claim 1.
	Miura in view of Ookie, kano and Sumiyoshi does not teach the specifics of the computer positions the reference line of the target shape data and the reference line of the intermediate shape data relative to each other such that: (i) a virtual straight line connecting both ends of the reference line on the target shape data and a virtual straight line connecting both ends of the reference line on the intermediate shape data overlap with each other on one same straight line, and (ii) the target shape data and the intermediate shape data do not cross each other.

	Sobue teaches the computer positions the reference line of the target shape data (Fig. 6A, AFRO) and the reference line of the intermediate shape data relative (Fig. 6A; AFR) to each other such that: (i) a virtual straight line connecting both ends of the reference line on the target shape data (Fig. 6A, VFR) and a virtual straight line connecting both ends of the reference line on the intermediate shape data overlap with each other on one same straight line  (Fig. 6B; -VFR), and (ii) the target shape data and the intermediate shape data do not cross each other (Fig. 6A, 6B and [0078]the target shape AFRO and the intermediate shape AFR can be thought of as a reference line outlining the respective shape. The virtual lines of VFR and –VFR (the correction value) overlap. The corresponding area of the shape data of AFRO and AFR do not cross each other (e.g. the line defining the top of the target square (AFRO) does not cross the line defining the top of the intermediate shape square (AFR).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the references markers as taught by Sobue for comparing the target shape data and intermediate shape data of Miura in view of Ookie, kano and Sumiyoshi. One of ordinary skill in the art would have been motivated to improve the quality of shaping an object (Sobue [0007]).    

Regarding claim 4, Miura in view of Ookie, Kano and Sumiyoshi teaches the deformation processing support system according to claim 1.
	 Miura teaches further comprising: 
	a 3D laser scanner that three-dimensionally measures a shape of the overall work (Fig. 5; 30, and p. 7 ¶2 “the three-dimensional shape measuring means 30 employs a camera”); 

	Miura does not teach a camera that shoots the reference lines on the actual work; wherein:
	the computer extracts the reference lines from a shot image of the camera to produces reference line shape data; and 
	the computer produces the intermediate shape data by combining three-dimensional measurement data of the 3D laser scanner and the reference line shape data with each other.

	Sobue teaches a camera that shoots the reference lines on the actual work (Fig. 3C; 54 and [0060] “The material left front end sensor 54 is a sensor for detecting positions of the front left end calibration marker AFL and the rear left end calibration marker ARL”. [0059] “in the case of an optical sensor such as that used in the present embodiment”. Optical sensor is understood as type of camera in detecting reference lines); wherein: 
	the computer extracts the reference lines from a shot image of the camera to produces reference line shape data ([0008] “a marker position detecting section which detects a position of the marker stacked on the stage or the marker support body”. [0059] “Since detection accuracy of the sensor is also affected, in the case of an optical sensor such as that used in the present embodiment”); and 
	the computer produces the intermediate shape data by combining three-dimensional measurement data of the 3D laser scanner and the reference line shape data with each other ([0008] “control section controls the respective sections so that, at a prescribed timing, the marker is formed and stacked on a top surface of the marker support body, image distortion information is acquired from a position of the marker as detected by the marker position detecting section, and a correction process for correcting the slice data is executed”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the references markers as taught by Sobue for comparing the target shape data and intermediate shape data of Miura in view of Ookie, kano and Sumiyoshi. One of ordinary skill in the art would have been motivated to improve the quality of shaping an object (Sobue [0007]).    

Claims 10 and 11 are the methods of using the deformation processing support system of claims 3 and 4, respectively. The limitations are substantially the same, therefore claims 10 and 11, are rejected for the same reasons as claims 3 and 4, respectively.

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura, in view of in view of Ookie, Kano, Sumiyoshi and Makita (JPH06147830 A) (page and paragraph numbers refer to English translation provided by the applicant on 06/27/2018).

Regarding claim 5, Miura in view of Ooike, Kano and Sumiyoshi teaches the deformation processing support system according to claim 1.

	a camera that shoots the work having the intermediate shape from plural directions; and 
	an intermediate shape producing part that produces intermediate shape data based on data of plural shot images shot by the camera from plural directions.

	Makita teaches a camera that shoots the work having the intermediate shape from plural directions ([0019] takes stereo image using cameras 1 and 2); and 
	an intermediate shape producing part that produces intermediate shape data based on data of plural shot images shot by the camera from plural directions ([0022] calculates the three dimensional measuring point from images from the cameras).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the produce shape data using a plurality of images as taught by Makita when determining the intermediate shape data of Miura in view of Ookie, kano and Sumiyoshi. One of ordinary skill in the art would have been motivated to obtain highly accurate measurements while enhancing operability and shortening measuring time (Makita – Abstract).

Claim 12 is the method for using the deformation processing support system of claim 5. The limitations are substantially the same, therefore claim 12 is rejected for the same reasons as claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092.  The examiner can normally be reached on 10AM-6PM CT M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G.F./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668